


Exhibit 10.04.5

 

IP TRANSPORT AGREEMENT

 

This IP Transport Agreement is made as of April       , 2004, by and among
Adelphia Communications Corporation, a Delaware corporation (“ACC”),
debtor-in-possession, and its affiliates that are signatories hereto (together
with ACC, the “ACC Parties” and each, individually, an “ACC Party”), and
Adelphia Business Solutions, Inc., a Delaware corporation, d/b/a TelCove
(“TelCove”), debtor-in-possession, and its affiliates that are signatories
hereto (together with TelCove, the “TelCove Parties” and each, individually, a
“TelCove Party”).

 

W I T N E S S E T H:

 

WHEREAS, as a part of the Global Agreement (as defined below) between ACC and
TelCove, the ACC Parties have agreed to provide a certain level of IP Services
(as defined below) on a monthly basis to the TelCove Parties for a period of
sixty (60) months; and

 

WHEREAS, the parties have agreed to execute this IP Transport Agreement to
reflect the provisions of the Settlement (as that term is defined in the Global
Agreement) and the terms and conditions under which the IP Services will be
provided by the ACC Parties to the TelCove Parties; and

 

WHEREAS, to the extent that the level of IP Services utilized by the TelCove
Parties exceeds the agreed upon level to be provided by the ACC Parties herein,
the TelCove Parties will purchase the additional IP Services at the rates set
forth on Exhibit B.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the terms and
conditions hereof, the parties, intending to be legally bound, hereby agree as
follows:

 

1.                                       Term.

 

1.1                                 This Agreement shall be effective as of the
date hereof and, unless terminated earlier as specified herein, shall continue
in effect until the fifth anniversary of the Commitment Commencement Date (as
that term is defined in Section 3.4) (“Initial Term”).  Thereafter, unless
terminated earlier pursuant to Section 8, if a Party has not terminated this
Agreement by providing the other Party written notice no less than ninety (90)
calendar days in advance of the expiration of the Initial Term, this Agreement
shall renew automatically for successive terms of one calendar quarter each
(each, a “Renewal Term”) until terminated by either Party by providing the other
Party written notice no less than thirty (30) calendar days in advance of the
expiration of the then current Renewal Term.  However, the IP Transport
Commitment (as defined below) shall terminate following the Initial Term of this
Agreement and shall not continue during any Renewal Term.

 

1.2                                 In the event of expiration or termination of
this Agreement, the Parties shall work cooperatively for up to three (3) months
to minimize any potential interruptions of IP Services and/or other disruptions
or inconveniences to Customer and its end users.  In the event that this
Agreement is terminated by Provider for any reason except Customer’s monetary
default, Customer may specify in writing a holdover schedule of up to three (3)
months with respect to

 

--------------------------------------------------------------------------------


 

the IP Services being terminated.  Provider agrees to continue performing the
terminated IP Services during the specified period in accordance with the terms
of this Agreement provided that Customer shall pay Provider for the IP Services
provided at a month-to-month rate specified in Exhibit B.

 

2.                                       Definitions.

 

2.6                        “Customer” shall mean, collectively, the TelCove
Parties receiving the IP Services.

 

2.7                        “Firm Order Commitment” or “FOC” shall mean a
confirmation by Provider specifying that a Service Order will be fulfilled and
confirmation of the date of installation and/or commencement of the requested IP
Service(s) as provided in the Service Order.

 

2.8                        “Global Agreement” shall mean the Global Settlement
Agreement between ACC and TelCove, dated as of February 21, 2004.

 

2.9                        “Global Closing” and “Global Closing Date” each has
the meaning given to such term in the Global Agreement.

 

2.10                  “IP Services” shall mean those IP transport services made
available by Provider to Customer under this Agreement and as further described
in Exhibit A.

 

2.11                  “IP Transport Commitment” shall mean the commitment of the
ACC Parties to provide one gigabit per second (1 Gbps) of IP transport capacity
per month collectively from the ACC Parties’ national IP sites at no cost to the
TelCove Parties for sixty (60) months commencing on the date specified in
Section 3.4.  The IP Transport Commitment does not include any facilities
construction or transport necessary to reach the ACC Parties’ national IP sites.

 

2.12                  “Party” shall mean either of ACC or TelCove.

 

2.13                  “Provider” shall mean the ACC Parties providing the IP
Services.

 

2.14                  “Service Order” or “Order” shall mean a form submitted by
Customer to Provider ordering IP Services that is either signed by Provider or
in respect of which Provider has provided a Firm Order Commitment.

 

3.                                       Scope.

 

3.1                        Provider shall provide IP Services to Customer up to
the IP Transport Commitment.  Customer may use or purchase the IP Services
provided under this Agreement for its own use or for resale to its end users.

 

3.2                        This Agreement is non-exclusive and shall not require
Customer to purchase any specific amount of IP Services from Provider or to
require or to restrict the purchase and/or resale of IP Services within any
geographic area.

 

3.3                        Provider shall provide the IP Services on the terms
and conditions of this Agreement, including the Service Level Assurances set
forth in Exhibit C.

 

2

--------------------------------------------------------------------------------


 

3.4                        Customer shall have until the first day of the first
calendar month beginning after the date that is one hundred fifty (150) days
after the Global Closing Date (such first day, the “Commitment Commencement
Date”) to ramp up to the IP Services capacity committed to herein at which time
the IP Transport Commitment shall commence.

 

3.5                        Provider shall have no obligation to provide IP
Services in excess of the IP Transport Commitment at any time.  However, should
Customer’s actual monthly usage of IP Services exceed the IP Transport
Commitment, Customer agrees to purchase from Provider the excess IP Services at
the pricing stated in Exhibit B.  The IP Services may be provided to Customer at
any ACC Party’s national IP sites.  Customer shall be responsible for any
facilities construction or transport necessary to reach the ACC Parties’
national IP sites.  IP Services provided under this Agreement after the Initial
Term shall be priced in accordance with the ACC Parties’ then-current pricing
for such IP Services.

 

3.6                        The parties acknowledge that the amount of capacity
used by the TelCove Parties in any given month under this Agreement shall be
applied to the first one million two hundred thousand dollars ($1,200,000) of
the Annual Commitment as stated in the Commercial Services Agreement of even
date herewith between ACC and TelCove each year regardless of actual capacity
utilized under this Agreement.  In addition, the ACC Parties shall be entitled
to a credit against such Annual Commitment in an amount equal to IP transport
services used by the TelCove Parties under this Agreement (at a rate equal to
$100 for each one Megabit per second (1Mbps) per month) during the period
between the Global Closing Date and the Commitment Commencement Date.  Such
credit may be applied in any year during the Initial Term under the Commercial
Services Agreement.

 

4.                                       Pricing Excludes Taxes. The prices for
all IP Services ordered by Customer are specified in Exhibit B, or in the
applicable Service Order, but do not include federal, state and local taxes,
surcharges, assessments and other charges imposed by or levied by any
governmental entity on an IP Service (“Taxes”), which shall be the
responsibility of Customer.

 

5.                                       Taxes.  Customer shall be liable for
and will reimburse Provider for payments of any and all applicable Taxes with
respect to transactions under this Agreement, including any charges or
surcharges mandated or imposed on Provider by governmental or regulatory
agencies, including the Universal Service Fund contributions recoupment, but
Customer will not be liable for taxes on Provider’s income or property.  Taxes
payable by Customer shall be separately stated in Provider’s invoices and are
not included in the prices set forth in Exhibit B.  Customer will not be liable
for any tax for which a valid exemption certificate acceptable to the applicable
state or local taxing authorities is furnished by Customer to Provider;
provided, however, Customer must provide such exemption certificate evidencing
such claimed exemption within thirty (30) days of an accepted Service Order. 
Customer will defend and indemnify Provider against any penalty, fine or other
payment arising out of any improper exemption claimed by Customer.

 

To the extent reasonably possible, the Parties shall cooperate in any contest of
any Taxes or similar fees so as to avoid prejudicing the interests of the other
Party; provided, however, that neither Party shall be required to participate in
questioning or challenging any Taxes or similar fees to the extent that, in such
Party’s sole discretion, such action is inconsistent or potentially detrimental
to such Party’s reasonable business interests.  Either Party may protest to any
taxing or assessing authority or

 

3

--------------------------------------------------------------------------------


 

other third party, the assessment or payment of any Taxes or similar fees it is
obligated to pay pursuant to this Section 5.  The protesting Party shall
promptly notify the other Party in writing of such protest.  If the protesting
Party elects to withhold payment of any amount owed to the taxing or assessing
authority or other third party, it shall take such action as is necessary to
prevent the imposition of any liens by the taxing authority (e.g., posting a
bond or paying the disputed amount while the protest is pending).

 

6.                                       Payment and Billing.

 

6.1.                      Subject to the provisions of Section 3.6, Provider
will invoice Customer for IP Services in excess of the IP Transport Commitment
on a monthly basis.  Customer will pay each Provider invoice for excess IP
Services, excluding any portion of the charges that Customer is disputing in
good faith, within thirty (30) days of the date of the invoice (“Due Date”).

 

6.2                         Nonrecurring charges, if any, will be due and
payable in advance of installation.

 

6.3                         From and after the first day after the Due Date,
interest on late payments will accrue at the lower of 1.0% per month, or the
highest rate allowed by law, on the unpaid balance.

 

6.4                         Invoices for excess IP Services shall be sent to:

 

TelCove
Attention: Cost of Service
712 N. Main
Coudersport, PA  16915

 

6.5                         In the event that Customer shall, in good faith,
dispute any amounts set forth in any invoice received from Provider, Customer
shall (i) pay all undisputed charges by the Due Date; and (ii) present by the
Due Date a written statement of amounts disputed in good faith in reasonable
detail with supporting documentation.  Disputed charges mutually agreed upon and
in favor of Provider will be paid within fifteen (15) business days of
resolution, together with interest at a rate equal to the lesser of one percent
(1%) per month and the highest rate permitted by law on such payment amount from
the Due Date until paid.  Disputed charges mutually agreed upon in favor of
Customer will, if such charges shall have been paid by Customer, be credited to
payment of future amounts when invoiced by Provider to Customer or, if any such
credited amounts remain outstanding as of the expiration or termination of this
Agreement, Provider shall promptly pay such credited amount to Customer.  While
any dispute is being resolved, so long as this Agreement has not expired or been
terminated, each party to such dispute shall, so long as the other party is
acting in good faith in attempting to reach resolution of such dispute and is
otherwise performing its obligations hereunder, continue to perform its
obligations hereunder.

 

6.6                         Payment of an invoice will not jeopardize Customer’s
ability to dispute an invoice.  Except as required by Section 6.5, Customer must
submit any billing disputes in writing to Provider within 120 days of Customer’s
receipt of the invoice or Customer shall waive its right to do so.

 

4

--------------------------------------------------------------------------------


 

6.7                         Any dispute on an invoice which cannot be resolved
within thirty (30) days after submission of the dispute by Customer to Provider
will be escalated within the management levels of each Party as follows:

 

6.7.1.                     Provider’s Director of Carrier Services and a
comparable executive of Customer will consider the dispute and attempt
resolution of such dispute.  If the dispute is not resolved after thirty (30)
days at the Director management level, the Parties agree the dispute will be
escalated to the Vice President level of each Party.

 

6.7.2                        If the dispute is not resolved within sixty (60)
days after the negotiations by the Parties identified in Section 6.7.1, then the
Parties may pursue any remedies available to them at law or in equity or under
this Agreement.  During the resolution of disputes as provided in this Section,
so long as this Agreement has not expired or been terminated, the Parties shall
continue to perform their obligations under this Agreement in good faith.

 

7.                                       Suspension.  Except for amounts
disputed by Customer in accordance with Section 6, in the event payment in full
is not received from Customer on or before the Due Date, Provider shall have the
right upon prior written notice to suspend the applicable portion of Customer’s
IP Service(s) in excess of the IP Transport Commitment.  Provider may continue
such suspension until such time as Customer has paid in full all undisputed
charges then due, including any applicable reinstallation charges and/or late
fees.  Following receipt of Customer’s payment, and provided Provider has not
exercised any of its rights to terminate this Agreement and/or any Service
Order, Provider shall reinstate Customer’s IP Service(s) subject to Customer’s
payment of any reconnection charges.  Provider’s suspension of Customer’s IP
Services shall not affect Customer’s obligation to pay for the IP Service(s)
provided by Provider in excess of the IP Transport Commitment.

 

8.                                       Termination.

 

8.1                 Termination for Non-Payment.  In addition to Provider’s
right to suspend excess IP Service(s) pursuant to Section 7, Provider shall have
the right to terminate this Agreement and/or any Service Order that exceeds the
IP Transport Commitment for Customer’s failure to pay any delinquent undisputed
invoice within ten (10) business days following Customer’s receipt of written
notice from Provider.

 

8.2                 Termination for Cross-Default; Financial Cause or
Judgments.  Either Party shall have the right to terminate this Agreement if (a)
the other Party or any of its affiliates that is a party to this Agreement shall
default in any payment due on any indebtedness in excess of $1,000,000 and such
default shall continue for more than the period of grace, if any, applicable
thereto; or the other Party or any of its affiliates that is a party to this
Agreement shall default in the performance of or compliance with any term of any
evidence of such indebtedness or of any mortgage, indenture or other agreement
relating thereto, and any such default shall continue for more than the period
of grace, if any, specified therein if such default causes, or permits the
holder thereof to cause, the acceleration of such indebtedness; or (b) the other
Party or any of its affiliates that is a party to this Agreement shall make an
assignment for the benefit of its creditors, or shall admit its insolvency or
shall fail to pay its debts generally as such debts become due; or (c) any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, shall be filed by or against the other Party
or any of its

 

5

--------------------------------------------------------------------------------


 

affiliates that is a party to this Agreement or any proceeding shall be
commenced by or against the other Party or any of its affiliates that is a party
to this Agreement with respect to relief under the provisions of any other
applicable bankruptcy, insolvency or other similar law of the United States or
any State providing for the reorganization, winding-up or liquidation of persons
or an arrangement, composition, extension or adjustment with creditors, and, in
the case of any such involuntary petition or proceeding, such involuntary
petition or proceeding shall not have been discharged within sixty days of its
filing or commencement or an order or decree approving or ordering any of the
foregoing shall be entered (other than any proceeding in effect as of the
effective date of this Agreement); or (d) a receiver or trustee shall be
appointed for the other Party or any of its affiliates that is a party to this
Agreement or for any substantial part of its assets, and such receiver or
trustee shall not be discharged within sixty days of his appointment; any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of the other Party or any of its affiliates that is a party to this
Agreement and such proceedings shall not be dismissed or discharged within sixty
days of their commencement; or (e) the other Party or any of its affiliates that
is a party to this Agreement shall discontinue its business; or (f) the other
Party or any of its affiliates that is a party to this Agreement shall incur
final judgments for the payment of money aggregating at any one time in excess
of $1,000,000 (to the extent not covered by insurance), and the other Party or
any of its affiliates that is a party to this Agreement, as the case may be,
shall not discharge the same within a period of thirty days unless, pending
further proceedings, execution thereon has been effectively stayed; or (g) a
non-monetary judgment or order shall be rendered against the other Party or any
of its affiliates that is a party to this Agreement that could reasonably be
expected to have a material adverse effect on such party’s ability to perform
its obligations hereunder, and there shall be any period in excess of thirty
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.

 

8.3                 General Termination for Material Breach.  In the event
either Party breaches any material term or condition of this Agreement (other
than a breach for failure to pay, which is governed by Section 8.1), the other
Party may terminate this Agreement (so long as it is not then in default of any
material term or condition of this Agreement) upon thirty (30) calendar days
written notice, unless the breaching Party cures the breach during such thirty
(30) calendar day period, or if such breach is incapable of being cured within
such thirty (30) day cure period, the Party has taken reasonable, good faith
efforts to cure the breach and has provided the other Party notice of when the
breach will be cured, but in no event may such period exceed sixty (60) days
from the receipt of the notice of breach.

 

8.4                 Termination upon Termination of Commercial Services
Agreement.  Either Party may terminate this Agreement upon written notice to the
other Party upon the termination of the Commercial Services Agreement of even
date herewith between the Parties unless such Commercial Services Agreement has
been terminated by the mutual consent of Provider and Customer or by the TelCove
Parties as a result of a material breach by the ACC Parties which has not been
cured within the applicable cure period.

 

8.5                 Additional Customer Termination Remedies.  Should Provider
cease, without cause, to provide the IP Services requested by Customer in
accordance with the terms hereof up to the IP Transport Commitment as agreed
upon herein, then Provider shall be obligated to secure

 

6

--------------------------------------------------------------------------------


 

substitute IP transport services for Customer in the same type and quantity as
Customer would have received hereunder at no charge to Customer for the
remaining Initial Term of this Agreement.  If Provider fails after fifteen (15)
days written notice to secure substitute IP transport services for Customer in
the same type and quantity as required pursuant hereto, Customer shall be
entitled to obtain such services, not to exceed the IP Transport Commitment,
from a third party at reasonable market rates, and Provider shall reimburse
Customer within thirty (30) days of notice thereof for any payments Customer
makes in respect thereof, subject to reasonable verification.  Should Provider
continue to provide IP Services but fail to meet the service level agreements
set forth in Exhibits A and B, the penalties set forth in Exhibit C shall apply.

 

8.6                 All of Customer’s obligations and liabilities incurred prior
to any termination of this Agreement shall survive such termination, including
without limitation, the payment of any early termination charges (which such
charges shall be construed as liquidated damages and not a penalty hereunder).

 

9.                                       Termination Liability.  There shall be
no termination liability for Customer under this Agreement.

 

10.                                 Representations and Warranties.

 

10.1                           ACC Representations and Warranties.  ACC
represents and warrants to TelCove that it is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with all requisite power and regulatory authority to enter into and perform its
obligations under this Agreement in accordance with its terms. ACC represents
and warrants that it has the authority to bind its affiliates that will provide
the IP Services under this Agreement and each such affiliate has all the
necessary authorizations and licenses to provide the IP Services.

 

10.2                           TelCove Representations and Warranties.  TelCove
represents and warrants to ACC that it is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware, with all
requisite power and regulatory authority to enter into and perform its
obligations under this Agreement in accordance with its terms.  TelCove
represents and warrants that it has the authority to bind its affiliates that
will benefit from this Agreement and each such affiliate has all the necessary
authorizations and licenses to purchase the IP Services.

 

10.3                           Limitation of Liability.  NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY FOR SPECIAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT LOSSES OR DAMAGES (WHETHER FORESEEABLE OR NOT) AS A
RESULT OF THE PERFORMANCE OR NONPERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, OR ITS ACTS OR OMISSIONS RELATED TO THIS AGREEMENT OR ITS USE OF THE
SERVICES OR OTHER FACILITIES THAT ARE SUBJECT TO THIS AGREEMENT, WHETHER OR NOT
ARISING FROM SOLE, JOINT OR CONCURRENT NEGLIGENCE, CONTRACT, BREACH OF WARRANTY,
STRICT LIABILITY OR VIOLATION OF LAW EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

7

--------------------------------------------------------------------------------


 

10.4                           Nothing contained herein shall operate as a
limitation on the right of any party to this Agreement to bring an action or
claim for damages against any third party, including indirect, special,
incidental, consequential, exemplary or punitive damages, based on any acts or
omissions of such third party as such acts or omissions may affect the
construction, operation or use of such party’s facilities.

 

10.5                           Customer, in any contract or tariff offering of
service, capacity, or rights of use that involves any facilities that are
subject to this Agreement, shall include in such contract or tariff a written
limitation of Provider’s liability that is binding on its customers and in all
material respects is at least as restrictive as the limitations set forth in
Section 10.3.  The limitation on liability contained in any contract or tariff
offering pursuant to this Section 10.5 need not identify Provider or Customer by
name.

 

10.6                           DISCLAIMER OF WARRANTIES.  EXCEPT AS SPECIFICALLY
SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY WARRANTY TO ANY OTHER PARTY OR
ANY OTHER PERSON OR ENTITY, WHETHER EXPRESS, IMPLIED OR STATUTORY, AS TO THE
INSTALLATION, DESCRIPTION, QUALITY, MERCHANTABILITY, COMPLETENESS, OR FITNESS
FOR ANY PARTICULAR PURPOSE OF ANY IP SERVICE PROVIDED HEREUNDER OR DESCRIBED
HEREIN, OR AS TO ANY OTHER MATTER, ALL OF WHICH WARRANTIES ARE HEREBY EXPRESSLY
EXCLUDED AND DISCLAIMED.

 

11.                           Intellectual Property Indemnity.

 

11.1                           Provider shall defend, indemnify, and hold
harmless Customer and its affiliates, customers, resellers, end users,
shareholders, employees, directors, officers, and agents from any third party
claim alleging that an IP Service provided hereunder violates the patent, trade
secret, copyright, or other intellectual property right of any third party
(“Infringement Claim”); provided that Customer provides Provider with:
(a) prompt notice of such claim; (b) sole control over the defense and/or
settlement of such claim; and (c) all assistance reasonably required for the
defense of such claim.  Failure of Customer to comply with clauses (a), (b) and
(c) of this paragraph shall not relieve Provider of any of its obligations under
this Section 12, except to the extent that Provider is materially prejudiced by
such failure.

 

11.2                           If the use of an IP Service is enjoined as a
result of an Infringement Claim, in addition to the indemnity set forth in
Section 11.1 above, Provider shall (at its option): (a) obtain for Customer the
right to use the infringing IP Service; (b) modify such IP Service in a manner
that maintains all existing functionality, is reasonably acceptable to Customer,
and does not infringe any third party intellectual property rights; or
(c) substitute equivalent services that are reasonably acceptable to Customer
and do not infringe any third party intellectual property rights.

 

12.                                 INDEMNIFICATION AND OTHER REMEDIES.

 

12.1                           Indemnification.  To the fullest extent permitted
by law, the ACC Parties (individually or collectively as a party) and the
TelCove Parties (individually or collectively as a party) shall each, as the
first party, indemnify, defend, protect and hold harmless the other party and
each of

 

8

--------------------------------------------------------------------------------


 

its affiliates from and against any loss, damage, claim or liability, of any
nature or kind, including all costs and expenses relating thereto, including
interest, penalties and reasonable attorneys’ fees (collectively “Damages”),
arising out of, resulting from or relating to:

 

12.1.1                  Claims for libel, slander, infringement of copyright or
unauthorized use of trademark, trade name or service mark arising out of or
relating to the provision or use of the IP Services and caused by the first
party as Customer or Provider, as the case may be;

 

12.1.2                  Claims arising out of the tortious act(s) or omission(s)
of the first party as Customer or Provider, as the case may be;

 

12.1.3                  the first party’s breach of any of its warranties or the
failure to perform any of its obligations hereunder; and

 

12.1.4                  Any violation by the first party of regulations, rules,
statutes, or court orders of any local, state, or federal governmental agency,
court, or body in connection with its performance under this Agreement or its
use or provision of the IP Services;

 

provided, however, each party’s obligations to provide indemnity shall be

 

subject to Section 10.3, Limitation of Liability.

 

12.2  Survival.  The obligations of the parties in Section 12.1 shall survive
the expiration or termination of this Agreement.  The provisions of Section 16,
Insurance, shall not be construed as limiting any party’s obligations pursuant
to Section 12.1 or other provisions of this Agreement.  No party shall indemnify
or otherwise be liable to any other party with respect to any claim for
indemnification under Section 12.1 unless notice of the claim is given within
one year after the expiration or termination of this Agreement; provided,
however, that this limitation shall not apply to any indemnification claim
arising from a proceeding brought against the indemnified party by a third
party.

 

12.3  Procedure.  Any party seeking indemnification under this Section 12 (the
“Indemnitee”) shall notify the party from which indemnification is sought (the
“Indemnitor”) in writing with respect to any claims within the indemnification
provisions hereof.  In the case of an indemnification claim arising from a
proceeding brought against the Indemnitee by a third party, the Indemnitee shall
notify the Indemnitor of the third-party claim within thirty days after the
commencement of such proceeding; provided, however, that failure of the
Indemnitee to give the Indemnitor notice as provided in this sentence shall not
relieve the Indemnitor of any of its obligations under this Section 12, except
to the extent that the Indemnitor is materially prejudiced by such failure.  If
the facts giving rise to such indemnification involve any actual or threatened
claim or demand by or against a third party, the Indemnitor shall be entitled to
control the defense or prosecution of such claim or demand in the name of the
Indemnitee, if the Indemnitor notifies the Indemnitee in writing of its
intention to do so and acknowledges its potential liability to the Indemnitee
hereunder within twenty days after its receipt of notice from the Indemnitee. 
The Indemnitee shall have the right, however, at its own

 

9

--------------------------------------------------------------------------------


 

expense, to participate in such proceeding through counsel of its own choosing.
The Indemnitee shall, to the extent requested by the Indemnitor and at the
Indemnitor’s expense, cooperate in the prosecution or defense of any claim and
shall furnish any records, information, and testimony and attend any
conferences, discovery proceedings, hearings, trials and appeals that the
indemnifying party reasonably requests in connection therewith.

 

12.4  Specific Performance.  Each of the parties hereto acknowledges that the
other parties would be irreparably damaged if this Agreement were not performed
in accordance with its specific terms or were otherwise breached.  Accordingly,
each of the parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement in any action instituted in any court of the United States or any
state thereof having subject matter jurisdiction, in addition to any other
remedy to which the parties may be entitled, at law, in equity or pursuant to
this Agreement.

 

12.5  Right to Perform.

 

12.5.1  If any party fails to perform or comply with any of its agreements
contained herein with respect to any obligations owed to any other party, then
in addition to its other rights and remedies, such other party may itself
perform or comply with such agreement on behalf of the non-performing party (but
shall not be obligated hereunder to do so), and the amount of the reasonable
expenses of such other party incurred in connection with such performance shall
be payable by such non-performing party to such other party within thirty (30)
days following such other party’s written demand for payment.  If such
non-performing party shall fail to pay the amount of such expenses prior to the
end of such thirty (30) day period, such non-performing party shall be charged
and shall pay the other party, interest at a rate equal to the lesser of one
percent (1%) per month and the highest rate permitted by law on the amount of
such expenses until it shall be reimbursed by such non-performing party.

 

12.5.2  Each party shall have the right to access the properties and facilities
of any other party to the extent necessary to enable such party to exercise its
rights under this Section 12.5.

 

12.6  Exculpation.  No party shall have recourse to any officer, director,
partner, employee, agent, representative or shareholder of any other party for
any obligation or liability of such other party under this Agreement or for any
cost, expense or damage arising from the failure of such other party to perform
any obligation of such other party under this Agreement.

 

12.7  Attorneys Fees.  In the event of a default by any party that results in a
lawsuit or other proceeding for any remedy available under this Agreement, the
prevailing party will be entitled to reimbursement from the defaulting party of
its reasonable legal fees and expenses incurred as a result of such lawsuit or
other proceeding.

 

13.                                 Confidentiality.  The Parties agree to abide
by the mutual non-disclosure obligations set forth in the attached Exhibit D.

 

14.                                 No Publicity.  Neither Party may use the
name, logos, trademarks, service marks, or other proprietary identifying symbols
of the other Party in any press release, public statement, advertising,

 

10

--------------------------------------------------------------------------------


 

signage, marketing materials, brochures, or other materials in any medium
without the other Party’s prior written consent.  Any such permitted use shall
comply with the guidelines or instructions provided by the other Party.  A Party
may revoke consent at any time for any reason upon written notice to the other
Party.

 

15.                                 Force Majeure.  No party shall be in breach
of this Agreement with respect to any delay in its performance caused by any of
the following conditions (each a “Force Majeure” event): (a) act of God; (b)
fire; (c) flood; (d) any change after the Global Closing Date in any
governmental codes, ordinances, laws, rules, regulations, or restrictions that
prohibits or materially impairs the performance by such party of its obligations
under this Agreement; (e) war or civil disorder;  (f) terrorist actions; or (g)
strikes or utility company delays not resulting from the responsible party’s
failure to timely take necessary actions.  The party claiming relief under this
Section 15 shall promptly notify the other parties in writing of the existence
of the Force Majeure event relied on, the expected duration of the Force Majeure
event, and the cessation or termination of the Force Majeure event. The party
claiming relief under this Section 15 shall exercise commercially reasonable
efforts to minimize the time for any such delay.

 

16.                                 Insurance.  Each Party will maintain (at
such Party’s expense and for itself and its affiliates that are parties to this
Agreement) during the term of this Agreement: Commercial General Liability
Insurance in an amount not less than one million dollars ($1,000,000) per
occurrence for bodily injury or property damage; Employer’s Liability Insurance
in an amount not less than one million dollars ($1,000,000) per occurrence;
Workers’ Compensation Insurance in an amount not less than that prescribed by
statutory limits; Commercial Automobile Liability Insurance applicable to bodily
injury and property damage, covering owned, non-owned, leased, and hired
vehicles, in an amount not less than two million dollars ($2,000,000) per
accident; and Umbrella or Excess Liability Insurance with a combined single
limit of no less than one million dollars ($1,000,000) per occurrence to apply
over Commercial General Liability, Employer’s Liability, Workers’ Compensation,
and Commercial Automobile Liability Insurance.  Each Party will provide the
other Party with copies of such policies upon written request.

 

17.                                 Assignment.  The ACC Parties or the TelCove
Parties may assign or transfer this Agreement (i) in the case of TelCove, to a
person listed on Exhibit E that acquires substantially all of the assets of the
TelCove Parties, without the consent of the ACC Parties, and (ii) in the case of
any assigning party, to any other person that acquires substantially all of the
assets of the ACC Parties or the TelCove Parties, as the case may be, or to a
controlled affiliate of the ACC Parties or the TelCove Parties, as the case may
be, subject in any such case under this clause (ii) to the prior written consent
of the non-assigning parties, which consent shall not be unreasonably withheld. 
Each Party acknowledges that this Agreement is being entered into in accordance
with the settlement contemplated by the Global Agreement and that neither Party
would have entered into this Agreement on the terms contained herein except as
part of the global settlement contemplated by the Global Agreement.  Therefore,
except as provided in the first and the last sentences of this Section, no party
to this Agreement shall have the right to assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
parties, which may be withheld in their sole and absolute discretion.  Any
attempted assignment without such written consent shall be void and of no force
or effect.  Notwithstanding the foregoing, the ACC Parties shall have the right
to assign this Agreement upon notice to, but without the consent of, the other
parties pursuant to: (a) the terms of any plan or plans of reorganization filed
in the ACC Parties’ chapter 11 cases currently pending before the Bankruptcy

 

11

--------------------------------------------------------------------------------


 

Court for the Southern District of New York; or (b) a sale of assets, which
includes this Agreement, pursuant to Section 363 of the Bankruptcy Code;
provided, however, that such right to assign shall be exercised only in
accordance with and subject to the provisions of Section 365 of the Bankruptcy
Code.

 

18.                                 Governing Law.  This Agreement is to be
governed by and construed in accordance with the domestic laws of the
Commonwealth of Pennsylvania without reference to its choice of law principles,
except (a) insofar as the Communications Act of 1934, as amended, may control
any aspect of this Agreement, in which case such Act will govern such aspects
and (b) if an IP Service is subject to an alternative governing law provision
set forth in an applicable tariff, then such alternative governing law provision
shall apply to such IP Service.

 

19.                                 Notices.  Unless otherwise provided in this
Agreement, all notices and communications concerning this Agreement shall be in
writing and addressed as follows:

 

If to any TelCove Party:

TelCove
Attention: Cost of Service
712 N. Main
Coudersport, PA 16915

 

 

with a copy to (which copy shall not
constitute notice):

TelCove
Attention: General Counsel
121 Champion Way
Canonsburg, PA 15317

 

 

If to any ACC Party:

Adelphia Communications Corporation
Attention: Bryan Rubin
5619 DTC Parkway, Suite 800
Denver, CO 80111

 

 

with a copy to (which copy shall not
constitute notice):

Adelphia Communications Corporation
Attention: General Counsel
5619 DTC Parkway, Suite 800
Denver, CO 80111

 

or at such other address as may be designated in writing to the other parties. 
Unless otherwise provided herein, notices shall be hand delivered, sent by U.S.
Mail, postage prepaid, or by commercial delivery service, and shall be deemed
served or delivered when received at the address for notice specified above.

 

20.                                 Miscellaneous.

 

20.1                           The Exhibits referred to herein are integral
parts hereof and are made a part of this Agreement by reference.

 

20.2                           This Agreement may only be modified or
supplemented by an instrument in writing executed by duly authorized
representatives of the parties.

 

12

--------------------------------------------------------------------------------


 

20.3                           This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one and the same
instrument.

 

20.4                           This Agreement may be duly executed and delivered
by a party by execution and facsimile delivery of the signature page of a
counterpart to the other party, provided that, if delivery is made by facsimile,
the executing party shall promptly deliver a complete counterpart that it has
executed to the other party.

 

20.5                           If any term of this Agreement (including without
limitation a Service Order issued hereunder) is invalid, illegal or incapable of
being enforced by any court order, rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to affect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible. 
If the Parties are not able to reach agreement as to such modifications within
sixty (60) days of the request of either Party to negotiate, then the parties’
obligations hereunder shall be suspended until the earlier of the date on which
the parties reach agreement or the date on which this Agreement expires or is
otherwise terminated.

 

20.6                           The relationship created by this Agreement is
non-exclusive.  The parties shall be free to acquire or provide services similar
to or identical to the IP Services from or to alternative sources without
obligation to the other parties.  The relationship of the parties is that of
independent contractors.  Each party’s employees and subcontractors shall be
deemed to be independent contractors, and not employees of the other parties,
for the purposes of all-applicable laws and regulations.

 

20.7                           This Agreement is not intended by the parties to
constitute or create any form of business relationship beyond the express terms
hereof, and the rights and obligations of the parties shall only be those
expressly set forth herein.  No party shall have authority to bind the other
parties, except to the extent expressly authorized herein.

 

20.8                           This Agreement, and the terms and conditions of
any applicable tariffs (including all Service Orders issued hereunder) shall
constitute the complete, final, and exclusive statement of the terms of the
agreement among the parties regarding the subject matter hereof, and shall
supersede all prior or contemporaneous written or oral representations,
understandings, and communications relating thereto.  The terms and conditions
of this Agreement shall not be varied, supplemented, waived, qualified,
modified, or interpreted by any prior or subsequent course of dealing among the
parties, failure, or delay to enforce any rights hereunder, or by any usage of
trade or manner other than by a subsequent writing signed by authorized
representatives of all of the parties.  No party shall be bound by any
pre-printed terms additional to or different from those in this Agreement that
may appear subsequently in any other party’s form documents, purchase orders,
quotations, acknowledgments, invoices, or other communications unless it has
executed such form documents, purchase orders, quotations, acknowledgements,
invoices or other communications.

 

13

--------------------------------------------------------------------------------


 

20.9                           Rules of Construction.

 

20.9.1                  Words in this Agreement that import the singular
connotation shall be interpreted as plural, and words that import the plural
connotation shall be interpreted as singular, as the identity of the parties or
objects referred to may require.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

20.9.2                  Unless expressly defined herein, words having well-known
technical or trade meanings shall be construed in accordance with such meanings.

 

20.9.3                  Except as set forth to the contrary herein, any right or
remedy of the parties shall be cumulative and without prejudice to any other
right or remedy, whether contained herein or not.

 

20.9.4                  Nothing in this Agreement is intended to provide any
legal rights to anyone not an executing party of this Agreement.

 

20.9.5                  This Agreement has been fully negotiated between and
jointly drafted by the parties.

 

20.9.6                  Except as otherwise set forth herein, for the purpose of
this Agreement the standards of performance within the communications industry
in the relevant market shall be the measure of whether a party’s performance is
reasonable and timely.

 

20.9.7                  The captions or headings in this Agreement are strictly
for convenience and shall not be considered in interpreting this Agreement or as
amplifying or limiting any of its content.  Except as the context otherwise
indicates, all references to Sections and Exhibits refer to Sections of, and
Exhibits attached to, this Agreement.

 

20.9.8                  The failure of any party to enforce any of the
provisions of this Agreement, or the waiver thereof in any instance, shall not
be construed as a general waiver or relinquishment on its part of any such
provision, but the same shall nevertheless be and remain in full force and
effect.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized representatives as of the date and year first above
written.

 

ACC PARTIES:

TELCOVE PARTIES:

 

 

ADELPHIA COMMUNICATIONS CORPORATION

ADELPHIA BUSINESS SOLUTIONS, INC., d/b/a
TELCOVE, FOR ITSELF AND ITS OPERATING
SUBSIDIARIES AND AFFILIATES

 

 

By:

/s/ Joe W. Bagan

 

 

 

Joe W. Bagan, Senior Vice President &

By:

/s/ Robert E. Guth

 

 

Chief Administrative Officer

 

Robert E. Guth, President & Chief
Executive Officer

 

 

ACC OPERATIONS, INC. FOR ITSELF AND ITS
OPERATING SUBSIDIARIES

 

 

 

 

 

By:

/s/ Joe W. Bagan

 

 

 

Joe W. Bagan, Senior Vice President &
Chief Administrative Officer

 

 

15

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit A

–

List of IP Services

 

 

 

Exhibit B

–

Pricing

 

 

 

Exhibit C

–

Service Level Assurance

 

 

 

Exhibit D

–

Confidentiality Terms

 

 

 

Exhibit E

–

Permitted TelCove Assignees

 

--------------------------------------------------------------------------------
